II117th CONGRESS1st SessionS. 1507IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to promulgate certain limitations with respect to pre-production plastic pellet pollution, and for other purposes.1.Short titleThis Act may be cited the Plastic Pellet Free Waters Act.2.Effluent limitations for wastewater, spills, and runoff from plastic polymer production facilities, plastic molding and forming facilities, and other point sources associated with the transport and packaging of plastic pellets or other pre-production plastic materialsNot later than 60 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall promulgate a final rule to ensure that—(1)the discharge of plastic pellets or other pre-production plastic materials (including discharge into wastewater and other runoff) from facilities regulated under part 414 or 463 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), is prohibited;(2)the discharge of plastic pellets or other pre-production plastic materials (including discharge into wastewater and other runoff) from a point source (as defined in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362)) that makes, uses, packages, or transports those plastic pellets and other pre-production plastic materials is prohibited; and(3)the requirements under paragraphs (1) and (2) are reflected in—(A)all wastewater, stormwater, and other permits issued by the Administrator and State-delegated programs under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) to facilities and other point sources (as defined in section 502 of that Act (33 U.S.C. 1362))  that make, use, package, or transport plastic pellets or other pre-production plastic materials, as determined by the Administrator, in addition to other applicable limits and standards; and(B)all standards of performance promulgated under section 312(p) of the Federal Water Pollution Control Act (33 U.S.C. 1322(p)) that are applicable to point sources (as defined in section 502 of that Act (33 U.S.C. 1362)) that make, use, package, or transport plastic pellets or other pre-production plastic materials, as determined by the Administrator.